In an action on behalf of the infant to recover damages for personal injuries and by her father for expenses and loss of services, the appeal is from a judgment of the City Court of the City of Hew Rochelle in favor of respondents, after trial before the court without a jury. Respondents’ evidence was that the infant respondent was on the fire escape outside a window of respondents’ apartment for the purpose of gathering clothing from a wash line and was attempting' to open the window in order to re-enter the apartment. For a period of some years, the window had been difficult to open, and there was testimony that it had been painted on the outside by appellant, the owner of the building, shortly before the accident and that that had increased the difficulty. As she applied pressure to lift the window, her knee broke the pane and she sustained cuts on her leg below the knee. Judgment unanimously affirmed," with costs. Ho opinion. Present—Wenzel, Acting P. J., MacCrate, Schmidt, Beldoek and Murphy, JJ.